DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 recites the limitation "the blend" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  There are two blends identified in the claim, the blend of lignin and fiber and the blend of polymeric resin and lubricant.  It is not clear which of the blends is being referred to in the claim.
Considering Claim 19:  Claim 19 recites the limitation "the mixture" in lines 6.  There is insufficient antecedent basis for this limitation in the claim.  There are two mixtures identified in the claim, the mixture of lignin and fiber and the mixture of polymeric resin and lubricant.  It is not clear which of the blends is being referred to in the claim.
Considering Claim 20:  Claim 20 recites the limitation "the mixture" in lines 6.  There is insufficient antecedent basis for this limitation in the claim.  There are two mixtures identified in the claim, the mixture of lignin and fiber and the mixture of polymeric resin and lubricant.  It is not clear which of the blends is being referred to in the claim.
Considering Claim 25:  Claim 25 recites the limitation "the mixture" in lines 6.  There is insufficient antecedent basis for this limitation in the claim.  There are two mixtures identified in the claim, the mixture of lignin and fiber and the mixture of polymeric resin and lubricant.  It is not clear which of the blends is being referred to in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674), Nagele et al. (US Pat. 6,509,397), and Adhikary et al. (Journal of Thermoplastic Composite Mateirals, Vol. 24, 2011, 155-171) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claims 1-3, 5, 6, and 9-12:  Eskelinen et al. teaches a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).  Eskelinen et al. teaches melt mixing the composition at 160 ºC/320 ºF (Example 6 and 7).
	Eskelinen et al. teaches that the alkali lignin is precipitated from the alkali liquor by acidification followed by precipitation (¶0042-44).  Eskelinen et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating a lignin precipitate with sulfuric acid (Fig. 2).  Eskelinen et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have washed the lignin of Eskelinen et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Eskelinen et al. does not teach an additional natural fiber.  However, Nagele et al. teaches adding 50 weight percent of natural fibers that can be wood fibers to a lignin-thermoplastic polymer composite (4:13-24).  Eskelinen et al. and Nagele et al. are analogous art as they are concerned with the same field of endeavor, namely lignin-thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have added the natural fibers of Nagele et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Nagele et al. suggests, to increase the tensile strength of the composite (3:33-41).
Eskelinen et al. does not teach the presence of a lubricant in the composite.  However, Adhikary et al. teaches adding a lubricant to a polyethylene composite.  It would have been obvious to a person having ordinary skill in the art to have added the lubricant of Adhikary et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Adhikary et al. suggests, to improve the melt homogenization, viscosity, surface quality, and extruder output (pg. 156).
Eskelinen et al. does not teach the claimed order of mixing.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Modified Eskelinen et al. teaches the claimed composition despite the difference in order of mixing, and there is no evidence of the criticality of the order of mixing.
Alternatively, Adhikary et al. teaches dry mixing the components prior to melt mixing (pg. 158).  The selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have mixing the components in the claimed order, and the motivation to do so would have been, a person having ordinary skill in the art would expect the compositions to be substantially similar.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Eskelinen et al. teaches a composition comprising two hydrophobic components.  Nagele et al. teaches the composite as having high moisture resistance (3:62-4:2).  The reference(s) teaches all of the claimed ingredients in the claimed amounts, made by melt mixing the composition in the claimed temperature range.  Therefore, the claimed effects and physical properties, i.e. the moisture uptake after 96 hours of submersion of water would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 8:  The polyolefin and polystyrene copolymers are optional components, and further limiting the optional component does not provide patentability to the claim.
Considering Claim 13:  Eskelinen et al. teaches adding a compatibilizer to the composite (Example 7).
Considering Claims 14-18:  Eskelinen et al. does not teach the claimed properties.  However, Eskelinen et al. teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674), Nagele et al. (US Pat. 6,509,397) and Adhikary et al. (Journal of Thermoplastic Composite Mateirals, Vol. 24, 2011, 155-171) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claim 19:  Eskelinen et al. teaches melt mixing (Examples 6 and 7) a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7).  Eskelinen et al. teaches melt mixing the composition at 160 ºC/320 ºF (Example 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).
Eskelinen et al. teaches that the alkali lignin is precipitated from the alkali liquor by acidification followed by precipitation (¶0042-44).  Eskelinen et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating a lignin precipitate with sulfuric acid (Fig. 2).  Eskelinen et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have washed the lignin of Eskelinen et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Eskelinen et al. does not teach an additional natural fiber.  However, Nagele et al. teaches adding 50 weight percent of natural fibers that can be wood fibers to a lignin-thermoplastic polymer composite (4:13-24).  Eskelinen et al. and Nagele et al. are analogous art as they are concerned with the same field of endeavor, namely lignin-thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have added the natural fibers of Nagele et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Nagele et al. suggests, to increase the tensile strength of the composite (3:33-41).
Eskelinen et al. does not teach the presence of a lubricant in the composite.  However, Adhikary et al. teaches adding a lubricant to a polyethylene composite.  It would have been obvious to a person having ordinary skill in the art to have added the lubricant of Adhikary et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Adhikary et al. suggests, to improve the melt homogenization, viscosity, surface quality, and extruder output (pg. 156).
Eskelinen et al. does not teach the claimed order of mixing.  Adhikary et al. teaches dry mixing the components prior to melt mixing (pg. 158).  The selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have mixing the components in the claimed order, and the motivation to do so would have been, a person having ordinary skill in the art would expect the compositions to be substantially similar.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Eskelinen et al. teaches a composition comprising two hydrophobic components.  Nagele et al. teaches the composite as having high moisture resistance (3:62-4:2).  The reference(s) teaches all of the claimed ingredients in the claimed amounts, made by melt mixing the composition in the claimed temperature range.  Therefore, the claimed effects and physical properties, i.e. the moisture uptake after 96 hours of submersion of water would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 22:  Eskelinen et al. teaches adding a compatibilizer to the composite (Example 7).

Claims 20, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674), Nagele et al. (US Pat. 6,509,397) and Adhikary et al. (Journal of Thermoplastic Composite Mateirals, Vol. 24, 2011, 155-171) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claims 20 and 23:  Eskelinen et al. teaches melt mixing (Examples 6 and 7) a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7), then injection molding/further melt processing the masterbatch to form a composite (Examples 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).
Eskelinen et al. teaches that the alkali lignin is precipitated from the alkali liquor by acidification followed by precipitation (¶0042-44).  Eskelinen et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating a lignin precipitate with sulfuric acid (Fig. 2).  Eskelinen et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have washed the lignin of Eskelinen et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Eskelinen et al. does not teach an additional natural fiber.  However, Nagele et al. teaches adding 50 weight percent of natural fibers that can be wood fibers to a lignin-thermoplastic polymer composite (4:13-24).  Eskelinen et al. and Nagele et al. are analogous art as they are concerned with the same field of endeavor, namely lignin-thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have added the natural fibers of Nagele et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Nagele et al. suggests, to increase the tensile strength of the composite (3:33-41).
Eskelinen et al. does not teach the presence of a lubricant in the composite.  However, Adhikary et al. teaches adding a lubricant to a polyethylene composite.  It would have been obvious to a person having ordinary skill in the art to have added the lubricant of Adhikary et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Adhikary et al. suggests, to improve the melt homogenization, viscosity, surface quality, and extruder output (pg. 156).
Eskelinen et al. does not teach the claimed order of mixing.  Adhikary et al. teaches dry mixing the components prior to melt mixing (pg. 158).  The selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have mixing the components in the claimed order, and the motivation to do so would have been, a person having ordinary skill in the art would expect the compositions to be substantially similar.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Eskelinen et al. teaches a composition comprising two hydrophobic components.  Nagele et al. teaches the composite as having high moisture resistance (3:62-4:2).  The reference(s) teaches all of the claimed ingredients in the claimed amounts, made by melt mixing the composition in the claimed temperature range.  Therefore, the claimed effects and physical properties, i.e. the moisture uptake after 96 hours of submersion of water would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 28:  Eskelinen et al. teaches adding a compatibilizer to the composite (Example 7).	

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) Nagele et al. (US Pat. 6,509,397) and Adhikary et al. (Journal of Thermoplastic Composite Materials, Vol. 24, 2011, 155-171) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278) as applied to claim 20 above, and further in view of Cernohous et al. (US 2013/0207302).
Considering Claim 21:  Eskelinen et al. teaches the process of claim 20 as shown above.  
	Eskelinen et al. does not teach the masterbatch as being diluted before further processing.  However, Cernohous et al. teaches forming a composite material by forming a masterbatch, forming the masterbatch into pellets (¶0072), adding additional thermoplastic polymer/diluted the masterbatch (¶0079), and further melt processing the mixture in an injection molding apparatus (claim 1).  Eskelinen et al. and Cernohous et al. are analogous art as they are concerned with a similar technical difficulty, namely injection molding composites.  It would have been obvious to a person having ordinary skill in the art to have used the masterbatch/let-down process of Cernohous et al. in the process of Eskelinen et al., and the motivation to do so would have been, as Cernohous et al. suggests, it provides an economical means for producing the composite (¶0050) with uniform dispersion (¶0046).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674), Nagele et al. (US Pat. 6,509,397) and Adhikary et al. (Journal of Thermoplastic Composite Mateirals, Vol. 24, 2011, 155-171)as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278) as applied to claim 19 above, and further in view of Kouisni et al. (US Pat. 8,771,464).
Considering Claim 24:  Eskelinen et al. teaches the process of claim 19 as shown above.
	Eskelinen et al. does not teach the lignin as being produced by the claimed process.  However, Kouisni et al. teaches a process for producing a lignin comprising oxidizing a black liquor to destroy total reduced sulfur compounds, acidifying the oxidized black liquor to precipitate lignin from the black liquor, and extracting lignin particles from the acidified liquor (2:42-49).  Eskelinen et al. and Kouisni et al. are analogous art as they are concerned with a similar field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have prepared the lignin starting material of Eskelinen et al. through the process of Kouisni et al., and the motivation to do so would have been, as Kouisni et al. suggests, the process is efficient for producing filterable lignin particles (1:13-17).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674), Nagele et al. (US Pat. 6,509,397),  Cernohous et al. (US 2013/0207302) and Adhikary et al. (Journal of Thermoplastic Composite Mateirals, Vol. 24, 2011, 155-171) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claims 25 and 26:  Eskelinen et al. teaches melt mixing (Examples 6 and 7) a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7), then injection molding/further melt processing the masterbatch to form a composite (Examples 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).
Eskelinen et al. teaches that the alkali lignin is precipitated from the alkali liquor by acidification followed by precipitation (¶0042-44).  Eskelinen et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating a lignin precipitate with sulfuric acid (Fig. 2).  Eskelinen et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have washed the lignin of Eskelinen et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Eskelinen et al. does not teach an additional natural fiber.  However, Nagele et al. teaches adding 50 weight percent of natural fibers that can be wood fibers to a lignin-thermoplastic polymer composite (4:13-24).  Eskelinen et al. and Nagele et al. are analogous art as they are concerned with the same field of endeavor, namely lignin-thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have added the natural fibers of Nagele et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Nagele et al. suggests, to increase the tensile strength of the composite (3:33-41).
Eskelinen et al. does not teach the presence of a lubricant in the composite.  However, Adhikary et al. teaches adding a lubricant to a polyethylene composite.  It would have been obvious to a person having ordinary skill in the art to have added the lubricant of Adhikary et al. to the composite of Eskelinen et al., and the motivation to do so would have been, as Adhikary et al. suggests, to improve the melt homogenization, viscosity, surface quality, and extruder output (pg. 156).
	Eskelinen et al. does not teach the masterbatch as being diluted before further processing.  However, Cernohous et al. teaches forming a composite material by forming a masterbatch, forming the masterbatch into pellets (¶0072), adding additional thermoplastic polymer/diluted the masterbatch (¶0079), and further melt processing the mixture in an injection molding apparatus (claim 1).  Eskelinen et al. and Cernohous et al. are analogous art as they are concerned with a similar technical difficulty, namely injection molding composites.  It would have been obvious to a person having ordinary skill in the art to have used the masterbatch/let-down process of Cernohous et al. in the process of Eskelinen et al., and the motivation to do so would have been, as Cernohous et al. suggests, it provides an economical means for producing the composite (¶0050) with uniform dispersion (¶0046).
Eskelinen et al. does not teach the claimed order of mixing.  Adhikary et al. teaches dry mixing the components prior to melt mixing (pg. 158).  The selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have mixing the components in the claimed order, and the motivation to do so would have been, a person having ordinary skill in the art would expect the compositions to be substantially similar.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Eskelinen et al. teaches a composition comprising two hydrophobic components.  Nagele et al. teaches the composite as having high moisture resistance (3:62-4:2).  The reference(s) teaches all of the claimed ingredients in the claimed amounts, made by melt mixing the composition in the claimed temperature range.  Therefore, the claimed effects and physical properties, i.e. the moisture uptake after 96 hours of submersion of water would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 27:  Eskelinen et al. teaches the melt mixing as occurring at 160 ºC (Example 6 and 7).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674), Nagele et al. (US Pat. 6,509,397) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278) and Adhikary et al. (Journal of Thermoplastic Composite Mateirals, Vol. 24, 2011, 155-171) as applied to claim 20 above, and further in view of Kouisni et al. (US Pat. 8,771,464).
Considering Claim 29:  Eskelinen et al. teaches the process of claim 20 as shown above.
	Eskelinen et al. does not teach the lignin as being produced by the claimed process.  However, Kouisni et al. teaches a process for producing a lignin comprising oxidizing a black liquor to destroy total reduced sulfur compounds, acidifying the oxidized black liquor to precipitate lignin from the black liquor, and extracting lignin particles from the acidified liquor (2:42-49).  Eskelinen et al. and Kouisni et al. are analogous art as they are concerned with a similar field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have prepared the lignin starting material of Eskelinen et al. through the process of Kouisni et al., and the motivation to do so would have been, as Kouisni et al. suggests, the process is efficient for producing filterable lignin particles (1:13-17).

Claims 1-4, 6-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2014/0076196) in view of Ohman et al. (US 2008/0047674) and Nagele et al. (US Pat. 6,509,397).
Considering Claims 1-4, 6, and 7:  Kawashima et al. teaches a composition comprising 4.5 weight percent of lignin having a molecular weight of 8,700 (Example 7, ¶0073) and a polylactic acid matrix (Example 7).  Kawashima et al. teaches blending a lubricant with the polymeric resin (¶0012-14).  Kawashima et al. teaches the lignin as being the water insoluble portion of the mixture, and thus would be hydrophobic (¶0073).
Kawashima et al.  teaches the lignin as being obtained from a kraft lignin process.  Kawashima et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating acidifying black liquor to precipitate lignin, followed by treating lignin precipitate with sulfuric acid (Fig. 2).  Kawashima et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have precipitated and washed the lignin of Kawashima et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Kawashima et al. does not teach an additional natural fiber.  However, Nagele et al. teaches adding 50 weight percent of natural fibers that can be wood fibers to a lignin-thermoplastic polymer composite (4:13-24).  Kawashima et al. and Nagele et al. are analogous art as they are concerned with the same field of endeavor, namely lignin-thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have added the natural fibers of Nagele et al. to the composite of Kawashima et al., and the motivation to do so would have been, as Nagele et al. suggests, to increase the tensile strength of the composite (3:33-41).
Kawashima et al. does not teach the claimed order of mixing.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Modified Kawashima et al. teaches the claimed composition despite the difference in order of mixing, and there is no evidence of the criticality of the order of mixing.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kawashima et al. teaches a composition comprising two hydrophobic components.  Nagele et al. teaches the composite as having high moisture resistance (3:62-4:2).  The reference(s) teaches all of the claimed ingredients in the claimed amounts, made by melt mixing the composition in the claimed temperature range.  Therefore, the claimed effects and physical properties, i.e. the moisture uptake after 96 hours of submersion of water would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 8:  The polyolefin and polystyrene copolymers are optional components, and further limiting the optional component does not provide patentability to the claim.
Considering Claims 9 and 13:  Kawashima et al. teaches adding an antioxidant, reinforcing agent/filler, compatibilizing agent (¶0055) or flame retardant (¶0048) to the composition.
Considering Claims 14-18:  Kawashima et al. does not teach the claimed properties.  However, Kawashima et al. teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767